Title: John Vaughan to Thomas Jefferson, 7 May 1818
From: Vaughan, John
To: Jefferson, Thomas


          
             Dear sir.
            Philad.
May 6th 7th 1818
          
          Your favor of 8 April desiring me to remit to Europe 1000$ which Mr Patrick Gibson of Richmond was to remit to me on your ℀—& also his of 4 May Informing  he could not procure a Dft & desiring me to Draw—are both this moment received—I shall negociate the  Dft as  speedily as may be—& procure the Dfts on Paris to lodge there for the payment of
          
            
              120$ 
              Value to  
              Mess. 
               DeBure freres Booksellers Paris
            
            
              420
              
              
              Catalan Marseilles
            
            
              460.
              
              Thos Appleton Leghorn
            
          
          I shall apply tomorrow to Mr Girard & if he will supply a Bill shall procure it from him, otherwise from Mess LeRoy Bayard & Co of New York from whom I am in the habit of procuring them—
          You shall be advised of my proceedings
          
            I remain with great respect Yours sincerly
            Jn Vaughan
          
        